N O . PD -0237-15

                                      IN TH E

                         CO URT O F CRIM IN AL APPEALS

                                     O F TEXAS



                              RH O N ALD M ARTIN EZ
                                     Petitioner

                                          v.
 May 7, 2015

                              THE STATE OF TEXAS
                                   Respondent



                     Petition is in Cause N o. 1253416D from the
               297th Criminal D istrict Court of Tarrant County, Texas,
                        and Cause N o. 02-13-00610-CR in the
                  Court of Appeals for the Second D istrict of Texas
                     _____________________________________



                  M O TIO N FO R LEAVE TO FILE FIRST AM EN D ED
                    PETITIO N FO R D ISCRETIO N ARY REVIEW



TO TH E H O N O RABLE CO URT O F APPEALS:

      CO M ES N O W , Rhonald M artinez, Petitioner, and pursuant to Rule 68.10 of

the Texas Rules of Appellate Procedure files this M otion for Leave to file First

Am ended Petition for D iscretionary Review , and in support of which w ould show

the follow ing:


Martinez v. State -
Motion for Leave to File First Amended Petition for Discretionary Review   Page 1 of 3
                                           I.

      Petitioner’s Petition for D iscretionary Review was filed on April 2, 2015.

Pursuant to Rule 68.10, the Petition m ay be am ended at any tim e justice requires.

                                          II.

      O n April 21, 2015, The United States Suprem e Court issued its O pinion in

Rodriguez v. United States, _ _ _S.Ct._ _ _, 2015 W L 1780927 (U.S. Apr. 21, 2015). The

Rodriguez case touches on m atters raised in Petitioner’s Petition for D iscretionary

Review , and the First Am ended Petition for D iscretionary Review subm itted

concurrently w ith this m otion incorporates the new Suprem e Court O pinion, w hich

m ay be helpful to the Court in resolving said Petition.

      W HEREFORE, PREM ISES CONSIDERED, Petitioner Rhonald M artinez prays

this Court w ill grant Leave to File First Am ended Petition for D iscretionary Review .

                                                Respectfully subm itted,

                                                 /s/ A be Factor
                                                Abe Factor
                                                TBN : 06768500
                                                Factor, Cam pbell & Collins
                                                Attorneys at Law
                                                5719 Airport Freew ay
                                                Fort W orth, Texas 76117
                                                Phone: (817) 222-3333
                                                Fax: (817) 222-3330
                                                Attorney for Petitioner
                                                Rhonald M artinez



Martinez v. State -
Motion for Leave to File First Amended Petition for Discretionary Review      Page 2 of 3
                        C ER T IFIC A T E O F C O N FER EN C E

     I do hereby certify that a conference w as held w ith opposing counsel, and said
counsel is not opposed to the granting of the relief requested in this m otion.

                                               /s/ A be Factor
                                               Abe Factor

                            CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument has been
furnished to counsel for the State’s Prosecuting Attorney and the Tarrant County
District Attorney by a manner compliant with the Texas Rules of Appellate Procedure,
on this 7th day of M ay , 2015.

                                               /s/ Abe Factor
                                               Abe Factor




Martinez v. State -
Motion for Leave to File First Amended Petition for Discretionary Review     Page 3 of 3